Citation Nr: 0729594	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than June 28, 2001, 
for the grant of service connection for asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for asthma and established the effective 
date of service connection as June 28, 2001.  The veteran 
disagreed with the established effective date of service 
connection, and this appeal ensued.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
asthma was filed at the RO on November 1, 1946.  This claim 
was denied in a December 1946 rating decision.  The RO 
declined to reopen the claim in a June 1947 rating decision.  
The veteran did not appeal either of these decisions.  

2.  The veteran most recently filed to reopen his previously 
denied claim for service connection for asthma on June 28, 
2001, more than one year after his separation from service.  
Service connection subsequently was granted, effective June 
28, 2001.

3.  There was no informal or formal claim, or written intent 
to file a claim for service connection for asthma dated after 
the June 1947 denial and prior to the June 28, 2001, claim.

4.  The veteran has not raised a claim of entitlement to 
revision of the June 1947 denial of service connection based 
upon clear and unmistakable error (CUE).


CONCLUSION OF LAW

The requirements for an effective date earlier than June 28, 
2001, for the award of service connection for asthma have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2006).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006); Norris v. West, 12 Vet. App. 
413, 421 (1999).

The veteran filed a claim to reopen his previously denied 
claim for service connection for asthma on June 28, 2001, 
more than one year after his separation from active service 
in October 1946.  Where a claim has been filed more than one 
year after the date of separation from service, the effective 
date of service connection is the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b).  His original claim for service 
connection was denied in a December 1946 rating decision.  
The veteran unsuccessfully attempted to reopen the claim in 
1947.  His application to reopen the previously denied claim 
was denied in June 1947.  The veteran did not appeal this 
decision, and has not alleged CUE with respect to this 
rating.  The June 1947 decision is therefore final.  As the 
record reflects that the veteran was diagnosed with asthma as 
early as 1946, the later date in this instance is the date 
the application to reopen was received.  

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for asthma was filed after the 
June 1947 denial and prior to the June 28, 2001, application 
to reopen, the Board finds no evidence of there being such a 
claim.  The first evidence of an intention to reopen his 
previously denied claim after the June 1947 denial was 
received in June 2001.

Subsequent to the June 1947 decision declining to reopen his 
previously denied claim for service connection, it was not 
until June 28, 2001, that the veteran submitted a statement 
again alleging entitlement to service connection for asthma.  
Thus, in this case, the only cognizable date that could serve 
as a basis for the award of service connection is the date of 
receipt of the veteran's application to reopen his claim for 
service connection on June 28, 2001.  There is no legal 
entitlement to an earlier effective date for asthma.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for asthma, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004 and March 
2006; a rating decision in June 2003; a statement of the case 
in August 2004; and a supplemental statement of the case in 
December 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

An effective date earlier than June 28, 2001, for the grant 
of service connection for asthma is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


